Citation Nr: 0928172	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-26 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2009.  A transcript of the hearing 
is of record.


FINDING OF FACT

The Veteran has PTSD that is as likely as not related to his 
military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has PTSD as a result of several 
in-service stressors, including being attacked during the Tet 
Offensive while stationed in the town of Camau in Vietnam.

A private psychological evaluation dated in August 2002 shows 
that the Veteran was diagnosed with generalized anxiety 
disorder; major depressive disorder; agoraphobia; and rule 
out (R/O) PTSD.  The evaluation indicates that before the 
Veteran could be accurately diagnosed, it was recommended 
that the Veteran be stabilized on psychotropic medication.

A letter from B.K., M.D. dated in November 2003 shows that 
the Veteran was diagnosed with PTSD with depression, anxiety, 
and panic attacks.  Dr. B.K. opined that the Veteran's PTSD 
was the result of traumatic experiences in Vietnam.  

VA treatment records dated from January 2008 to January 2009 
also show that the Veteran had a diagnosis of PTSD.  

A buddy statement dated in May 2009 indicates that the writer 
was stationed with the Veteran in Camau.  The statement shows 
that they were attacked almost every night while in Camau 
during the Tet New Year.

The Veteran testified at a hearing in May 2009.  He testified 
about his traumatic experiences in Vietnam, including being 
attacked during the Tet Offensive.  He also showed pictures 
documenting the aftermath of attacks.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f); 4.125(a).  Where the claimed stressor is not 
related to combat, the Veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Evidence denoting participation in combat includes 
award of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

Where VA determines that the Veteran did not engage in combat 
with the enemy, or that the Veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the Veteran has been diagnosed with PTSD, based on his 
reported military stressors, which included being attacked 
during the Tet Offensive in Camau.  The evidence does not 
show that he engaged in combat.  Thus, his reported stressor 
must be corroborated.  The Board finds that the May 2009 
buddy statement credibly supports the occurrence of the 
claimed stressor and therefore corroborates the Veteran's 
account as to the occurrence of that stressor.  There is 
nothing in the record to indicate that the buddy statement is 
not credible.  According the Veteran the benefit of the 
doubt, the Board finds that the Veteran's testimony to be 
credible and that the Veteran's claimed stressor of being 
attacked occurred.  Because the Veteran was diagnosed with 
PTSD and his stressor has been corroborated, the Board finds 
that there is sufficient evidence that the Veteran has PTSD 
linked to a confirmed in-service stressor.  Consequently, on 
the basis of the above analysis, consideration of all of the 
evidence, and according the Veteran the benefit of the doubt, 
the Board finds it is at least as likely as not that the 
Veteran has PTSD that is attributable to his active military 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


